      Case: 1:20-cv-01409 Document #: 1 Filed: 02/26/20 Page 1 of 15 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

PROASSURANCE SPECIALTY INSURANCE       )
COMPANY, INC., an Alabama corporation, )
                                       )
              Plaintiff,               )
                                       )
v.                                     )
                                       )
IMPERIAL REALTY COMPANY, an Illinois   )
Corporation, ROGERS MEMORIAL           )
HOSPITAL, INC. d/b/a ROGERS BEHAVIORAL )
HEALTH, and PAULA YOUNG,               )
                                       )
              Defendants.              )

                     COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff, PROASSURANCE SPECIALTY INSURANCE COMPANY, INC., by and

through its attorneys, TRESSLER LLP, for its Complaint for Declaratory Judgment against the

Defendants, IMPERIAL REALTY COMPANY, ROGERS MEMORIAL HOSPITAL, INC. d/b/a

ROGERS BEHAVIORAL HEALTH, and PAULA YOUNG, states as follows:

                                       INTRODUCTION

       1.       This is an insurance coverage case in which ProAssurance Specialty Insurance

Company, Inc. (“ProAssurance”) seeks a declaration that it does not have a duty to defend or

indemnify Imperial Realty Company (“Imperial”) and Rogers Memorial Hospital, Inc. (“Rogers

Memorial”) in connection with a suit filed in the Circuit Court of Cook County, Illinois, captioned

Paula Young v. Imperial Realty Company (Case No. 18 L 012315) and third-party complaint for

contribution filed by Imperial against Rogers Memorial (collectively the “Underlying Litigation”).

       2.       This is a declaratory judgment action brought pursuant to 28 U.S.C. § 2201 and 28

U.S.C. §1332.
      Case: 1:20-cv-01409 Document #: 1 Filed: 02/26/20 Page 2 of 15 PageID #:2




       3.      An actual and justiciable controversy exists between ProAssurance, Imperial and

Rogers Memorial as this action will determine whether the policy of insurance issued by

ProAssurance obligates ProAssurance to defend or indemnify Imperial and Rogers Memorial in

connection with the Underlying Litigation.

                                         THE PARTIES

       4.      ProAssurance is an insurer incorporated under the laws of the State of Alabama,

with its principal place of business located in Birmingham, Alabama.

       5.      Imperial Realty Company is an Illinois Corporation with its principal place of

business located in Chicago, Illinois.

       6.      Paula Young (“Young”) is a citizen of Illinois.

       7.      Rogers Memorial is a Wisconsin Corporation with its principal office located in

Oconomowoc, Wisconsin.

                                 JURISDICTION AND VENUE

       8.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(a) because the

parties are citizens of different states and the amount in controversy exceeds $75,000, exclusive of

interest and costs.

       9.      Venue is proper in this District, pursuant to 28 U.S.C. § 1391(a)(2), because a

substantial part of the events giving rise to the claims for coverage under the ProAssurance Policy

occurred within this District.

                                          THE POLICY

       10.     ProAssurance issued a Health Care Facility Liability Policy to Rogers Memorial

Hospital, Policy No. CH173, for the policy period September 1, 2018 to September 1, 2019 (the

“Policy”). A certified copy of the Policy with premiums redacted is attached as Exhibit A.



                                                 2
     Case: 1:20-cv-01409 Document #: 1 Filed: 02/26/20 Page 3 of 15 PageID #:3




       11.    Coverage A of the Policy sets forth the terms of the Bodily Injury and Property

Damage Liability coverage. The Insuring Agreement of Coverage A provides as follows:

              COVERAGE A: BODILY INJURY AND PROPERTY DAMAGE
              LIABILITY
              1.     Insuring Agreement
                     Subject to the applicable limit of liability, we will pay those sums (in excess
                     of any applicable deductible) that an insured becomes legally obligated to
                     pay as damages because of bodily injury or property damage which
                     occurs during the policy period and is caused by an occurrence. We will
                     have the right and duty to defend any insured against any suit to which this
                     insurance applies seeking those damages, with defense counsel of our
                     selection. We will not pay fees and expenses of any legal counsel not
                     retained by us. If a claim or suit is asserted against more than one insured,
                     we may retain the same legal counsel to defend all insureds, consistent with
                     counsel’s ethical duties to avoid conflicts of interest. We may at our
                     discretion investigate any occurrence and settle any claim or suit that may
                     result. We shall not be obligated to pay any claim or judgment or to defend
                     any suit after the applicable limit of our liability has been exhausted. We
                     shall not be obligated to take an appeal from any judgment against an
                     insured.

                     No other obligation or liability to pay sums or perform acts or services is
                     covered unless explicitly provided for under SUPPLEMENTARY
                     PAYMENTS - COVERAGES A, B, D AND E.

       12.    The Policy includes the following exclusions for Coverage A:

              This insurance provided by COVERAGE A does not apply to:
              …
              e. Bodily injury to:
              (1) an employee of an insured arising out of and in the course of his or her
              employment or duties.
              (2) A leased employee of an insured arising out of and in the course of his
              or her employment or duties;
              (3) A past, present or prospective employee or leased employee of an
              insured, arising from any employment practices claim; or
               (4) Any relative or member of the family or household of a past, present or
              prospective employee or leased employee as a consequence of (1), (2) or
              (3) above.

              This exclusion applies:
              (1) Whether an insured is or may be liable as an employer or in any other
              capacity; and


                                               3
Case: 1:20-cv-01409 Document #: 1 Filed: 02/26/20 Page 4 of 15 PageID #:4




          (2) To any obligation to share damages with or repay someone else who must pay
          damages because of the injury.

 13.      The Policy includes the following relevant definitions:

       BODILY INJURY means physical bodily injury, sickness or disease sustained
       by a person, including death resulting from any of these at any time.

       ***

       EMPLOYEE means a person on the regular payroll of the policyholder, an
       other insured or a covered subsidiary who has federal income taxes withheld
       from his or her compensation and who has an assigned work schedule.

       ***


       INSURED means any person or organization qualifying as such under the
       respective Coverage Part.

       ***

       OCCURRENCE means an accident, other than a professional incident,
       including continuous or repeated exposure to substantially the same harmful
       conditions, resulting in bodily injury, property damage, personal injury or
       advertising injury.

       ***

       OTHER INSURED means a person or organization so designated in the
       Coverage Summary or by an endorsement to the policy.

 14.      The Policy contains the following Endorsement:

       HEALTH CARE FACILITY LIABILTY POLICY
       ADDITIONAL INSURED ENDORSEMENT

       ***

       THIS ENDORSEMENT MODIFIES THE GENERAL LIABILITY
       COVERAGE PART OF THE POLICY TO ADD ONE OR MORE
       ADDITONAL INSUREDS.

       The above-numbered policy is hereby modified as follows:


                                           4
Case: 1:20-cv-01409 Document #: 1 Filed: 02/26/20 Page 5 of 15 PageID #:5




       Each of the following is included as an additional insured under the above-
       described Coverage Part(s) of the policy, but only with respect to liability
       arising out of the operations of the policyholder:
       …
       CFO Skokie, LLC
       …

 15.      The Policy contains the following Endorsement:

       HEALTH CARE FACILITY LIABILTY POLICY
       ADDITIONAL INSURED ENDORSEMENT (BLANKET)

       THIS ENDORSEMENT MODIFIES THE GENERAL LIABILITY
       COVERAGE PART OF THE POLICY TO ADD ONE OR MORE
       ADDITIONAL INSUREDS.

       The above-numbered policy is hereby modified as follows:
       Subject to all terms and conditions of the policy and the following additional
       conditions, each additional insured identified below is included as an additional
       insured under the above-described Coverage Part(s) of the policy, but only with
       respect to liability arising out of the operations of the policyholder:

       1. This insurance does not apply to any liability arising out of the additional
       insured’s own acts or omissions.

       2. As to our defense of a suit arising out of the additional insured’s own acts
       or omissions and those of the policyholder, this insurance will act as
       coinsurance with any other insurance available to the additional insured, in
       proportion to the limits of liability of all involved policies, and the Other
       Insurance provisions of this policy are amended accordingly. However, this
       insurance does not apply to indemnity of the additional insured for its own acts
       and omissions.

       3. If an agreement between the policyholder and the additional insured
       providing indemnity or contribution in favor of the additional insured exists or
       is alleged to exist, the extent and scope of coverage under this insurance for the
       additional insured will be no greater than the extent and scope of
       indemnification of the additional insured which was agreed to by the
       policyholder.

       4. The naming of an additional insured will not increase our limit of liability
       under this policy.


                                             5
Case: 1:20-cv-01409 Document #: 1 Filed: 02/26/20 Page 6 of 15 PageID #:6




       ADDITIONAL INSUREDS
       All persons or organizations required to be named as additional insureds by
       written contract with the policyholder.

 16.         The Policy contains the following General Conditions:

       D.       DUTIES IN THE EVENT OF OCCURRENCE, CLAIM OR SUIT

       1.       When any insured becomes aware of any claim or suit to which this
                insurance applies, or any incident which is likely to result in such a
                claim or suit, the insured or its representative must report the incident,
                claim or suit to us as soon as practicable.

       2.       Each insured must cooperate with us and with legal counsel retained
                by us to defend any insured claim and shall, upon our request, assist in
                making settlements, in the conduct of suits, and in enforcing any right
                of contribution or indemnity against any person or organization who
                may be liable to the insured because of injury with respect to which
                insurance is afforded under the policy, and the insured must authorize
                us to obtain records and other information, attend hearings and trials and
                assist in securing and giving evidence and obtaining the attendance of
                witnesses. No insured shall make any payment, assume any obligation,
                incur any obligation, other than for first aid, accept responsibility or
                provide information concerning the incident except to us or legal
                counsel retained by us for the insured.

       3.       If claim is made or suit is brought against any insured, such insured
                must immediately forward to us every demand, notice, summons or
                other process received by the insured or any representative of the
                insured and immediately inform us of the substance of any
                communication from the plaintiff or potential plaintiff or his or her
                representative.

       If any insured fails to comply with any duties or obligations described in this
       Section 4, or otherwise breaches any term or condition of the policy, our
       obligations to the insured under the policy shall terminate, including any
       liability or obligation to defend, prosecute or continue any litigation.

       ***
       I.       ASSIGNMENT
                No insured may assign its interest in the policy; if, however, any
                insured shall die, the insurance provided by the policy shall apply to
                the insured's legal representative, as an insured, but only while acting

                                              6
      Case: 1:20-cv-01409 Document #: 1 Filed: 02/26/20 Page 7 of 15 PageID #:7




                   within the scope of his or her duties as such. No insured shall assign
                   any cause of action against us that relates to or arises in connection with
                   this policy, or that is based on allegations that we did not fulfill our
                   obligations to any insured in good faith.

                                             THE LEASE

       17.     CFO2 Skokie, LLC (defined as “Landlord”) and Rogers Memorial (defined as

“Tenant”) entered into a lease with a commencement date of April 1, 2015 (the “Lease”). See

Lease attached hereto as Exhibit B.

       18.     The “premises” is defined as follows “The Premises are located on floor 6 of Tower

I of the Building and known as suite number 600…If the Premises include, now or hereafter, one

or more floors in their entirety, all corridors and restroom facilities located on such full floor(s)

shall be considered part of the Premises.”

       19.     The Lease contains the following provisions:

       7. Services Furnished by Landlord
       A. Standard Services Subject to the provisions of this Lease, Landlord agrees to
       furnish (or cause a third party provider to furnish) the following services to Tenant
       during the Term:
       …
       (3) Maintenance and repair of the Property as described in Section 9.B.
       (4) Janitorial service five days per week (excluding Holidays) as determined by
       Landlord. If Tenant’s use of the Premises, floor covering or other improvements
       require special services in excess of the standard services for the Building, Tenant
       shall pay the additional cost attributable to the special services…
       ***
       13. Indemnity Subject to Section 15, Tenant shall hold Landlord, its trustees,
       Affiliates, subsidiaries, members, principals, beneficiaries, partners, officers,
       directors, shareholders, employees, Mortgagee(s) (defined in Section 25) and
       agents (including the manager of the Property) (collectively “Landlord Parties”)
       harmless from, and indemnify and defend such parties against, all liabilities,
       obligations, damages, penalties, claims, actions, costs, charges and expenses
       including reasonable attorneys’ fees and other professional fees that may be

                                                 7
      Case: 1:20-cv-01409 Document #: 1 Filed: 02/26/20 Page 8 of 15 PageID #:8




       imposed upon, incurred by or asserted against any of such indemnified parties (each
       a “Claim” and collectively “Claims”) that arise out of or in connection with any
       damage or injury occurring in the Premise, except to the extent caused by the gross
       negligence or willful misconduct of a Landlord Party. Provided Landlord Parties
       are properly named as additional insureds in the policies required to be carried
       under this Lease. Subject to Sections 9.B, 15 and 20, Landlord shall hold Tenant,
       its trustees, members, principals, beneficiaries, partners, officers, directors,
       shareholders, employees and agents (collectively “Tenant Parties”) harmless
       from, and indemnify and defend such parties against, all Claims that arise out of or
       in connection with any damage or injury occurring in or on the Property (excluding
       the Premises), except to the extent Tenant Parties would have been covered had
       they been named as additional insureds on the commercial general liability
       insurance policy required to be carried by Landlord under this Lease.
       14. Insurance
                A.     Tenant’s Insurance Tenant shall maintain the following insurance
       (“Tenant’s Insurance”) at its sole cost and expense: (1) commercial general
       liability insurance applicable to the Premises and its appurtenances providing, on
       an occurrence basis, a per occurrence limit of no less than $1,000,000; … (7)
       umbrella liability insurance that follows form in excess of the limits specified in
       (1), (4) and (6) above, of no less than $4,000,00 per occurrence and in the
       aggregate.… All commercial general liability, business automobile liability and
       umbrella liability insurance policies shall name Landlord (or any successor),
       Landlord’s property manager, Landlord’s Mortgagee (if any), and their respective
       members, principals, beneficiaries, partners, officers, directors, employees, and
       agents, and other designees of Landlord as the interest of such designees shall
       appear, as “additional insureds” and shall be primary with Landlord’s policy being
       secondary and noncontributory.
       See Exhibit B.
                             THE UNDERLYING LITIGATION

       20.    On November 13, 2018, Young filed her Complaint at Law (“Underlying

Complaint”) in the Circuit Court of Cook County, Illinois. A copy of the Complaint is attached as

Exhibit C.

       21.    The Underlying Complaint alleges that at all relevant times including September

13, 2018, Imperial owned, operated, maintained, and controlled the premises of the sixth floor of

4711 Golf Road, Skokie, Illinois including the women’s restroom on the premises.


                                                8
      Case: 1:20-cv-01409 Document #: 1 Filed: 02/26/20 Page 9 of 15 PageID #:9




       22.     The Underlying Complaint alleges that at all relevant times including September

13, 2018, Young was a licensed clinical psychologist acting as the Clinical Director of the Rogers

Behavioral Health Center.

       23.     The Complaint alleges at all relevant times including on September 13, 2018, that

Rogers Behavioral Health Center was a tenant of Imperial at 4711 Golf Road, Skokie, Illinois.

       24.     The Complaint alleges that Imperial breached its duty to Young by the following

negligent acts or omissions: negligently left liquid or a similar substance on the floor of a women’s

bathroom within the premises for an unreasonably long period of time, creating a condition that

Imperial knew or should have known was hazardous; failed to inspect the floor of a women’s

bathroom within the premises for defects; failed to maintain the floor of the women’s bathroom

within the premises in a safe condition; failed to warn invitees, including Young, of a hazardous

condition in the women’s bathroom within the premises; and failed to properly and timely repair

the unsafe and hazardous condition of the women’s bathroom floor.

       25.     The Underlying Complaint alleges that as a direct and proximate result of

Imperial’s negligence, Young was caused to fall to the ground in a women’s restroom on the

premises and suffered injuries.

       26.     While the Underlying Complaint alleges that the incident occurred on the sixth

floor of 4711 Golf Road, Skokie, Illinois, Young testified that the fall occurred in the fifth floor

bathroom. See deposition transcript of Young attached as Exhibit D, p. 32.

       27.     Rogers Memorial leases the entire sixth floor and only two suites on the fifth floor

of 4711 Golf Road, Skokie, Illinois. See Exhibit D, p. 28.

       28.     The Underlying Complaint also alleges that Imperial had a duty to follow the

Illinois Premises Liability Act and breached its duty by negligent failing to maintain the premises



                                                 9
    Case: 1:20-cv-01409 Document #: 1 Filed: 02/26/20 Page 10 of 15 PageID #:10




in a reasonably safe manner in a reasonably safe condition in violation of the Premises Liability

Act, 740 ILCS 130/2.

       29.     On November 26, 2019, Imperial filed a Third-Party Complaint for Contribution

against Rogers Memorial Hospital Inc. d/b/a Rogers Behavior Health. See Third-Party Complaint

attached hereto as Exhibit E.

       30.     The Third-Party Complaint alleges that Rogers Memorial entered into a lease

agreement with CFO2 Skokie, LLC which CFO2 Skokie, LLC later assigned the lease to Imperial

for Suite 600 at 4711 Golf Road, Skokie, Illinois.

       31.     The Third-Party Complaint asserts that at all relevant times including September

13, 2018, Young was an employee of Rogers Memorial.

       32.     The Third-Party Complaint alleges that Rogers Memorial was negligent in failing

to report the liquid was present on the floor despite knowing of the existence of the liquid; failing

to warn Young that the liquid was present; causing the spill of the alleged liquid; failing to clean

up the alleged spill despite causing the spill; failing to notify and/or otherwise remedy its

employees and patients from causing spills and failing to train Young to avoid slipping and falling

on the alleged liquid present.

                                          THE TENDER

       33.     On November 26, 2019, Imperial sent a letter to Rogers Memorial requesting

additional insured coverage pursuant to the Lease Agreement (the “Tender Letter”). See tender

letter attached as Exhibit F.

       34.     The Tender Letter asserts that the Lease Agreement was assigned by CFO2 Skokie,

LLC, to Imperial Concourse, LLC, and Klairmont Family Associates, L.P. in April 2016 and

Imperial Realty Company is the property manager for the subject location.



                                                 10
    Case: 1:20-cv-01409 Document #: 1 Filed: 02/26/20 Page 11 of 15 PageID #:11




                                      COUNT I:
                           DECLARATORY JUDGMENT
(ProAssurance has no duty to defend or indemnify Imperial under the Blanket Additional
                                Insured Endorsement)

       35.     ProAssurance hereby realleges and incorporates the allegations set forth in

paragraphs 1 through 34 as though fully set forth herein.

       36.     The Blanket Additional Insured Endorsement of the Policy provides that additional

insureds are all persons or organizations required to be named as additional insureds by written

contract with the policyholder.

       37.     The Blanket Additional Insured Endorsement of the Policy states an additional

insured is included as an additional insured under the above-described Coverage Part(s) of the

policy, but only with respect to liability arising out of the operations of the policyholder.

       38.     The Blanket Additional Insured Endorsement of the Policy states, “This insurance

does not apply to any liability arising out of the additional insured’s own acts or omissions.”

       39.     The Policy excludes coverage under Coverage A for bodily injury to “an employee

of an insured arising out of and in the course of his or her employment or duties.”

       40.     The Landlord, and not Rogers Memorial, was responsible for maintenance and

janitorial services under the Lease.

       41.     Rogers Memorial had no obligations under the Lease to maintain or clean the

bathrooms.

       42.     The fifth floor bathroom was not included in the definition of “premises” under the

Lease as Rogers Memorial did not lease the entirety of the fifth floor.

       43.     The Underlying Complaint does not allege that the bodily injury arose out of the

operations of Rogers Memorial.




                                                 11
    Case: 1:20-cv-01409 Document #: 1 Filed: 02/26/20 Page 12 of 15 PageID #:12




          44.   The Underlying Complaint only asserts that Imperial itself was negligent and

caused Young to fall in the women’s restroom.

          45.   Imperial was the property manager hired by the Landlord and was responsible for

the maintenance and janitorial services of the bathrooms at 4711 Golf Road, Skokie, Illinois.

          46.   The Underlying Litigation arises out of Imperial’s own acts or omissions.

          47.   The Underlying Complaint alleges bodily injury to an employee of an insured

arising out of and in the course of his or her employment or duties.

          48.   ProAssurance has no duty to defend or indemnify Imperial in the Underlying

Litigation under the Blanket Additional Insured Endorsement of the Policy.

                                     COUNT II:
                           DECLARATORY JUDGMENT
(ProAssurance has no duty to defend or indemnify Imperial under the Additional Insured
  Endorsement because any Imperial was not assigned the interest of CFO Skokie LLC
                                   under the Policy)

          49.   ProAssurance hereby realleges and incorporates the allegations set forth in

paragraphs 1 through 48 as though fully set forth herein.

          50.   The Additional Insured Endorsement of the Policy adds CFO Skokie, LLC as an

additional insured under the Health Care Facility General Liability Coverage Part but only with

respect to liability arising out of the operations of the policyholder.

          51.   The General Conditions of the Policy state no insured may assign its interest in the

policy.

          52.   Even if CFO2 Skokie, LLC assigned its rights to Imperial under the Lease, CFO

Skokie, LLC could not assign its interest under the Policy to Imperial or any other entity.

          53.   The Underlying Complaint does not make any allegations against CFO Skokie,

LLC or assert any allegation against CFO Skokie, LLC.



                                                  12
     Case: 1:20-cv-01409 Document #: 1 Filed: 02/26/20 Page 13 of 15 PageID #:13




        54.     Imperial is not an Additional Insured under the Policy.

        55.     ProAssurance has no duty to defend Imperial under the Policy.

                                     COUNT III:
                           DECLARATORY JUDGMENT
  (ProAssurance has no duty to defend or indemnify Imperial because Imperial failed to
                       comply with the duties under the Policy)

        56.     ProAssurance hereby realleges and incorporates the allegations set forth in

paragraphs 1 through 55 as though fully set forth herein.

        57.     The General Conditions of the Policy state when an insured becomes aware of any

claim or suit to which this insurance applies, the insured must report the incident, claim or suit to

ProAssurance as soon as practicable.

        58.     Young filed the Underlying Complaint against Imperial on November 13, 2018.

        59.     Imperial waited over a year, until November 26, 2019 to send a letter to Rogers

Memorial asking that they turn the letter over to ProAssurance.

        60.     The Tender Letter attached a certificate of insurance issued to Imperial from Rogers

Memorial listing the ProAssurance Commercial General Liability policy. See Exhibit F.

        61.     The General Conditions of the Policy state the insured must immediately forward

to ProAssurance every demand, notice, summons or other process received by the insured or any

representative of the insured and immediately inform ProAssurance of the substance of any

communication from the plaintiff or potential plaintiff or his or her representative.

        62.     Imperial has not reported the Underlying Litigation to ProAssurance as of the date

of the instant action.

        63.     Imperial has not forwarded any demand, notice, or summons regarding the

Underlying Litigation to ProAssurance as of the date of the instant action.




                                                 13
    Case: 1:20-cv-01409 Document #: 1 Filed: 02/26/20 Page 14 of 15 PageID #:14




       64.     Imperial failed to comply with the duties and obligations in the Policy and

ProAssurance’s obligations to Imperial under the Policy terminated including any obligation to

defend or indemnify Imperial for the Underlying Litigation.

       65.     ProAssurance has no duty to defend Imperial under the Policy.

                                      COUNT IV:
                            DECLARATORY JUDGMENT
 (ProAssurance has no duty to defend or indemnify Imperial or Rogers Memorial because
               coverage is excluded under Exclusion 2(e)(1) of the Policy)

       66.     ProAssurance hereby realleges and incorporates the allegations set forth in

paragraphs 1 through 65 as though fully set forth herein.

       67.     The Policy excludes coverage under Coverage A for bodily injury to an employee

of an insured arising out of and in the course of his or her employment or duties.

       68.     The Underlying Litigation asserts that Young was an employee of Rogers Memorial

acting as the Clinical Director of the Rogers Behavioral Health Center at the time of the incident.

       69.     Rogers Memorial is the named insured under the Policy.

       70.     There is no coverage under the Policy because the Underlying Litigation alleges

bodily injury to Young, an employee of an insured, arising out of and in the course of her

employment at the time of the injury.

       71.     ProAssurance has no duty to defend Imperial or Rogers Memorial in the Underlying

Litigation under Coverage A of the Policy.

                                    PRAYER FOR RELIEF

       WHEREFORE, ProAssurance respectfully requests that this Court enter a declaration that:

       (a)     ProAssurance has no duty to defend or indemnify Imperial Realty Company in

relation to the Underlying Litigation under the Policy;




                                                14
    Case: 1:20-cv-01409 Document #: 1 Filed: 02/26/20 Page 15 of 15 PageID #:15




       (b)     ProAssurance has no duty to defend or indemnify Rogers Memorial Hospital, Inc.

in relation to the Third-Party Complaint for Contribution filed by Imperial Realty Company against

Rogers Memorial Hospital, Inc. in the Underlying Litigation under the Policy.

       (c)     Award ProAssurance any other further relief that this Court deems just and proper.

                                     Respectfully submitted,

                                     PROASSURANCE SPECIALTY INSURANCE
                                     COMPANY, INC.


                                     By: /s/William K. McVisk
                                            One of their attorneys

William K. McVisk
Jennifer M. Theodore
TRESSLER LLP
Attorneys for Plaintiff
233 S. Wacker Drive, 61st Floor
Chicago, Illinois 60606
(312) 627-4000
wmcvisk@tresslerllp.com
jtheodore@tresslerllp.com




                                               15
